Citation Nr: 0533466	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-30 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 19, 1968, to 
April 29, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which found that new and material evidence had not 
been received to reopen a claim of service connection for 
bronchial asthma.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for asthma by a 
September 1977 rating decision, and the veteran did not 
appeal.  Thereafter, this denial was confirmed and continued 
by various decisions, including a September 1991 Board 
decision.

3.  The last prior denial was in September 1996, and the 
veteran did not appeal.

4.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bronchial 
asthma, the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156(a), 3.159 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Board acknowledges that no such 
preadjudication notice appears to have been sent to the 
veteran regarding the issue on appeal.  Nevertheless, for the 
reasons detailed below, the Board finds that this was 
harmless error.

By virtue of prior decisions made in his claim over the 
years, the veteran was aware of the fact that new and 
material evidence was necessary to reopen his previously 
denied service connection claim for bronchial asthma.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it).  Further, prior to readjudicating his claim in 
the August 2004 Statement of the Case (SOC) and certifying 
the case to the Board, the RO did send correspondence to the 
veteran in June 2003 which informed him of the standard for 
what constitutes new and material evidence, informed him of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decision and the 
August 2004 SOC which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant regulatory provisions of 38 C.F.R. § 3.156 detailing 
the standard for new and material evidence, as well as 
38 C.F.R. § 3.159 detailing VA's duties to assist and notify.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record reflects that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  As noted part of 
his August 2004 Substantive Appeal, the veteran indicated 
that he did not want a Board hearing in conjunction with this 
appeal.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the rating decision and the SOC which 
informed them of the laws and regulations relevant to the 
veteran's claims.  Moreover, under the law, an examination is 
not required in the context of new and material evidence 
claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 
45,620, 45,628 (August 29, 2001).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Service connection was originally denied for asthma by a 
September 1977 rating decision, and the veteran did not 
appeal.  This decision found that the veteran's bronchial 
asthma pre-existed service and that an increase in service 
beyond that attributable to natural progress was not 
demonstrated.  Thereafter, this denial was confirmed and 
continued by various decisions, including a September 1991 
Board decision.  The last prior denial was in September 1996, 
and the veteran did not appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

The evidence of record at the time of the last prior denial 
includes the veteran's contentions, his service medical 
records, and post-service medical records which cover a 
period through 1992.

The veteran's service medical records reflect that he 
reported having asthma at the time of his induction 
examination.  However, it was noted that he had no 
documentation and that a telephone call to his physician 
reflected that the physician had no record of asthma.  
Further, his lungs and chest were evaluated as normal on this 
examination, and he was found to be qualified for service.

However, an April 1968 Medical Board report reflects that the 
veteran had three sisters and a grandmother with bronchial 
asthma, and that he was seen on multiple occasions and was 
then hospitalized for treatment of bronchial asthma which had 
been a life long condition.  Moreover, prior to induction he 
had been on medications chronically and had required 
mediations since being in service with very little relief of 
symptoms.  Examination revealed prolonged expiratory phase of 
respiration with diffuse inspiratory and expiratory wheezes.  
Diagnosis was bronchial asthma, not incurred in the line of 
duty, existed prior to service (EPTS), not service 
aggravated, and it was recommended that he be discharged due 
to this condition.  Further, the record reflects that the 
veteran signed statements in April 1968 requesting discharge 
from the military service by reason of erroneous induction, 
and that the justification for this request was that he did 
not meet induction standards at the time of induction.

The post-service medical records which were on file at the 
time of the last prior denial reflect, in part, for asthma, 
to include periods of hospitalization in December 1988, 
December 1989, and May 1991.  He was also hospitalized in 
July 1989, but it appears that this was primarily for his 
peptic ulcer disease.  In May 1992, he was hospitalized for 
chest pain, but myocardial infarction was ruled out.

In essence, the veteran contended that his asthma was 
aggravated by his period of military service.  He noted the 
fact that he was accepted into the military and was separated 
from service because of his asthma.

The evidence received since the last prior denial includes 
additional contentions from the veteran, as well as 
additional post-service medical records which include 
findings of and treatment for asthma.  As an initial matter, 
the Board acknowledges that this evidence is "new" to the 
extent it was not previously submitted to agency 
decisionmakers; i.e., this evidence was not physically on 
file at the time of the last prior denial.  However, the 
veteran essentially reiterates his contentions that his 
asthma was aggravated by service.  Similarly, there was 
evidence on file at the time of the last prior denial to the 
effect that the veteran had bronchial asthma.  Thus, to this 
extent, the additional evidence is cumulative and redundant 
of the evidence that was previously of record.  38 C.F.R. 
§ 3.156(a).

The Board further finds that the additional medical evidence 
does not contain any opinion to the effect that the veteran's 
asthma either did not pre-exist service, and/or that it was 
aggravated by his military service, which were the bases for 
the original denial.  Accordingly, the additional evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds that new 
and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).  Inasmuch new and material evidence has 
not been received, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  
Consequently, the benefit sought on appeal must be denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bronchial 
asthma, the benefit sought on appeal is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


